Gregg, J. On the 15tli of February, 1870, the appellee commenced his suit, in Hot Spring county, to foreclose a mortgage given to secure $900. At the March term, following, both parties appeared and the appellants filed a set-off, which appellee admitted to be correct and no further defense was made. The cause was submitted to the court and a finding of $470 in favor of appellee, for which a decree was rendered, the mortgage foreclosed, and an order to sell the property in case payment was not made. On the 7th of next September, after a fieri facias had been issued for the sale of the property, the appellants presented to the clerk of this court, a transcript and supersedeas' bond, and prayed an appeal, which was granted and proceedings stayed; since which time they have taken no steps whatever to prosecute their appeal, and .the appellee has filed his motion for an affirmance'of the decree, etc. - The record is clear, and the case fully appears to be one for delay. The decree is therefore affirmed, with ten per centum damages on the amount recovered, and ordered to be certified to the Circuit Court, in chancery, of Hot Spring county, to be there carried into effect.